
	

113 HR 4532 IH: To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to specify when bank holding companies may be subject to certain enhanced supervision.
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4532
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mrs. Beatty (for herself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to specify when bank holding
			 companies may be subject to certain enhanced supervision.
	
	
		1.Enhanced supervision of certain bank holding companies
			(a)Table of contentsThe table of contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5301 et seq.) is amended by striking the item relating to section 113 and
			 inserting the following:
				
					
						Sec. 113. Authority to require enhanced supervision and regulation of certain nonbank financial
			 companies and certain bank holding companies..
			(b)Revisions to Council authority
				(1)Purposes and dutiesSection 112 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5322) is
			 amended in subsection (a)(2)(I) by inserting before the semicolon , which have been the subject of a final determination under section 113.
				(2)Bank holding company designationSection 113 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5323) is
			 amended—
					(A)by amending the heading for such section to read as follows: Authority to require enhanced supervision and regulation of certain nonbank financial companies and
			 certain bank holding companies;
					(B)by redesignating subsections (c), (d), (e), (f), (g), (h), and (i) as subsections (d), (e), (f),
			 (g), (h), (i), and (j), respectively;
					(C)by inserting after subsection (b) the following:
						
							(c)Bank holding companies subject to enhanced supervision and prudential standards under section 165
								(1)In generalThere is a determination that bank holding companies with total consolidated assets equal to or
			 greater than $250,000,000,000 shall be subject to enhanced supervision and
			 prudential standards by the Board of Governors, in accordance with section
			 165.
								(2)Enhanced supervision for certain bank holding companies
									(A)DeterminationThe Council shall review each bank holding company with total consolidated assets equal to or
			 greater than $50,000,000,000 but less than $250,000,000,000 to determine
			 whether such company shall be subject to enhanced supervision and
			 prudential standards by the Board of Governors, in accordance with section
			 165. Such determination shall be made if the Council, on a non-delegable
			 basis and by a vote of not fewer than 2/3 of the voting members then
			 serving, including an affirmative vote by the Chairperson, determines that
			 material financial distress at the bank holding company, or the nature,
			 scope, size, scale, concentration, interconnectedness, or mix of the
			 activities of the bank holding company, could pose a threat to the
			 financial stability of the United States.
									(B)ConsiderationsIn making a determination under subparagraph (A), the Council shall consider the following:
										(i)the size of the bank holding company;
										(ii)the interconnectedness of the bank holding company;
										(iii)the extent of readily available substitutes or financial institution infrastructure for the
			 services of the bank holding company;
										(iv)the global cross-jurisdictional activity of the bank holding company; and
										(v)the complexity of the bank holding company.
										(C)Review of determinationWith respect to a bank holding company described under subparagraph (A) that is not subject to
			 enhanced supervision and prudential standards, the Council shall perform
			 an additional review under subparagraph (A) of such company if—
										(i)the Council finds that the nature, scope, size, scale, concentration, interconnectedness, or mix of
			 the activities of the bank holding company have significantly changed and
			 the company should be reviewed again to determine if it may pose a threat
			 to the financial stability of the United States; or
										(ii)a period of 36 months has passed since the bank holding company was last reviewed under
			 subparagraph (A).
										(D)Notification of reviewIf, after a review under this paragraph, the Council determines that a bank holding company
			 described under subparagraph (A) shall be subject to enhanced supervision
			 and prudential standards, the Council shall provide the bank holding
			 company with written notice of such determination and an explanation of
			 the Council’s reasoning for such determination.
									(E)Termination of enhanced supervision and prudential standardsIf, with respect to a bank holding company described under subparagraph (A) that is subject to
			 enhanced supervision and prudential standards, the Council finds, on a
			 non-delegable basis and by a vote of not fewer than 2/3 of the voting
			 members then serving, including an affirmative vote by the Chairperson,
			 that material financial distress at the bank holding company, or the
			 nature, scope, size, scale, concentration, interconnectedness, or mix of
			 the activities of the bank holding company, do not pose a threat to the
			 financial stability of the United States, such company shall no longer be
			 subject to enhanced supervision and prudential standards.
									;
					(D)in subsection (d), as so redesignated—
						(i)in paragraph (1)(A), by striking subsection (a)(2) or (b)(2) and inserting subsection (a)(2), (b)(2), or (c)(2); and
						(ii)in paragraph (4), by striking Subsections (d) through (h) and inserting Subsections (e) through (i);
						(E)in subsections (f), (g), (h), (i), and (j), as so redesignated—
						(i)by striking subsections (a) and (b) each place such term appears and inserting subsections (a), (b), and (c); and
						(ii)by striking nonbank financial company each place such term appears and inserting bank holding company for which there has been a determination under subsection (c) or nonbank
			 financial company;
						(F)in subsection (g), as so redesignated, by striking subsection (e) and inserting subsection (f);
					(G)in subsection (h), as so redesignated, by striking subsection (a), (b), or (c) and inserting subsection (a), (b), (c), or (d); and
					(H)in subsection (i), as so redesignated, by striking subsection (d)(2), (e)(3), or (f)(5) and inserting subsection (e)(2), (f)(3), or (g)(5).
					(3)Enhanced supervisionSection 115 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5325) is
			 amended—
					(A)in subsection (a)(1), by striking large, interconnected bank holding companies and inserting bank holding companies which have been the subject of a final determination under section 113;
					(B)in subsection (a)(2)—
						(i)in subparagraph (A), by striking or at the end;
						(ii)by striking the Council may and all that follows through differentiate and inserting the Council may differentiate; and
						(iii)by striking subparagraph (B); and
						(C)in subsection (b)(3), by striking subsections (a) and (b) of section 113 each place such term appears and inserting subsections (a), (b), and (c) of section 113.
					(4)ReportsSection 116(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5326(a))
			 is amended by striking with total consolidated assets of $50,000,000,000 or greater and inserting which has been the subject of a final determination under section 113.
				(5)MitigationSection 121 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5331) is
			 amended—
					(A)in subsection (a), by striking with total consolidated assets of $50,000,000,000 or more and inserting which has been the subject of a final determination under section 113; and
					(B)in subsection (c), by striking subsection (a) or (b) of section 113 and inserting subsection (a), (b), or (c) of section 113.
					(6)Office of Financial ResearchSection 155 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5345) is
			 amended in subsection (d) by striking with total consolidated assets of $50,000,000,000 or greater and inserting which have been the subject of a final determination under section 113.
				(c)Revisions to Board authority
				(1)AcquisitionsSection 163 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5363) is
			 amended by striking with total consolidated assets equal to or greater than $50,000,000,000 each place such term appears and inserting which has been the subject of a final determination under section 113.
				(2)Management interlocksSection 164 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5364) is
			 amended by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been the subject of a final determination under section 113.
				(3)Enhanced supervision and prudential standardsSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is
			 amended—
					(A)in subsection (a), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which have been the subject of a final determination under section 113;
					(B)in subsection (a)(2)—
						(i)by striking (A) In general.—; and
						(ii)by striking subparagraph (B);
						(C)by striking subsections (a) and (b) of section 113 each place such term appears and inserting subsections (a), (b), and (c) of section 113; and
					(D)in subsection (j), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been the subject of a final determination under section 113.
					(d)Effective date; expedited rulemaking authority
				(1)Effective dateThe amendments made by this section shall take effect on the earlier of the following:
					(A)the date on which the Financial Stability Oversight Council issues final regulations to carry out
			 the amendment made by this section; or
					(B)the end of the 18-month period beginning on the date of the enactment of this Act.
					(2)Expedited Rulemaking AuthorityThe Financial Stability Oversight Counsel and the Board of Governors of the Federal Reserve System
			 shall—
					(A)issue regulations to carry out the amendments made by this section—
						(i)in proposed form, not later than the end of the 90-day period beginning on the date of the
			 enactment of this Act; and
						(ii)in final form, not later than the end of the 180-day period beginning on the date of the enactment
			 of this Act; and
						(B)such final regulations shall take effect not later than the end of the 1-year period beginning on
			 the date of the enactment of this Act.
					2.Sense of CongressIt is the sense of Congress that—
			(1)consolidated asset size remains a factor, but only one of many factors, that should be considered
			 in determining systemic risk; and
			(2)the more objective and complete processes identified in section 112 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act, as modified by this Act, represent a
			 more accurate indicator of systemic risk.
			
